Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 23, 2016                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  154466 & (14)                                                                                       Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  In re DAVIS                                                                                        Richard H. Bernstein
  __________________________________________                                                               Joan L. Larsen,
                                                                                                                     Justices
  ROBERT DAVIS and DESMOND M.WHITE,
           Plaintiffs-Appellants,
  v                                                                SC: 154466
                                                                   COA: 334869
  WAYNE CIRCUIT COURT JUDGE and
  WAYNE CIRCUIT COURT,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 21, 2016 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 23, 2016
         p0923
                                                                              Clerk